DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 18, 2021 and January 27, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings have been considered and accepted by the examiner.
Specification
The title, abstract, and specification have been considered and accepted by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0327728 to Anderson et al. (“Anderson”) in view of US PGPub 2014/0189422 to Niwa et al. (“Niwa”).
Regarding claim 1, Anderson discloses a data processing system, comprising:
a plurality of memory systems configured to be coupled to each other by a plurality of dedicated channels (see fig. 1 and paragraphs 13 and 14, a plurality of master and slave memory units are connected by an interconnect bus); and
a host configured to be coupled to the plurality of memory systems and provide commands for the memory systems (see paragraphs 15 and 16, the master memory unit receives command over an I/O bus which would necessitate a host device from which the command are received),
wherein a master memory system receives the commands from the host, transmits a first command corresponding to a slave memory system among the command commands through the plurality of dedicated channels, and the slave memory system performs a first command operation according to the first command (see paragraphs 18 and 19).
Anderson does not disclose the master memory system stores data stored in a first memory device of the master memory system in at least one of a second memory device of the slave memory system and a second memory of a second controller of the slave memory system through at least one of the plurality of dedicated channels. Niwa discloses a memory system wherein data stored on a master memory can be mirrored to a slave memory in order to perform crash investigation and system restoration (see paragraph 7 of Niwa). It would have been obvious at the time the application was filed to a person of ordinary skill in the art to implement the memory dump and mirroring of Niwa in the Anderson system in order to enable the system abnormality investigation.
Regarding claim 2, Anderson discloses the data processing system, further comprising:

wherein the dedicated channels coupled the interface modules of each of the memory systems (see paragraph 25, the interconnect bus connects the master interconnect to the slave interconnect).
Regarding claim 3, Anderson discloses the data processing system, wherein a first interface module among the interface modules is included in the master memory system (master interconnect 208, see fig. 2), and a second interface module among the interface modules is included in the slave memory system among the memory systems (slave interconnect 210, see fig. 2).
Regarding claim 4, Anderson discloses the data processing system, wherein the master memory system transmits the first command to the slave memory system through a first dedicated channel among the dedicated channels that the first interface module and the second interface module form (see paragraph 24).
Regarding claim 12, Anderson discloses an operating method of a data processing system, comprising:
receiving a plurality of command for a plurality of memory systems from a host (see paragraph 16, master memory unit receives command signals from over an I/O bus);
checking each of the memory systems where a plurality of command operations corresponding to the commands are to be performed (see paragraph 18);
transmitting respective command among the command to each of the respective memory systems through a plurality of dedicated channels (see paragraph 19); and
performing the corresponding command operations in each of the memory systems, wherein the performing of the corresponding command operations includes performing a first command operation corresponding to a master memory system among the memory systems in a slave memory 
Anderson does not disclose the master memory system stores data stored in a first memory device of the master memory system in at least one of a second memory device of the slave memory system and a second memory of a second controller of the slave memory system through at least one of the plurality of dedicated channels. Niwa discloses a memory system wherein data stored on a master memory can be mirrored to a slave memory in order to perform crash investigation and system restoration (see paragraph 7 of Niwa). It would have been obvious at the time the application was filed to a person of ordinary skill in the art to implement the memory dump and mirroring of Niwa in the Anderson system in order to enable the system abnormality investigation.
Claims 5-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Niwa and further in view of US PGPub 2010/0082857 to Klein.
As applied in the rejection above, Anderson and Niwa renders obvious a data processing system and operating method of a data processing system wherein a master system receives commands from a host and transmits the command to a corresponding slave memory system.
Regarding claims 5 and 13, Anderson and Niwa do not disclose the master memory system transmitting the first command to the slave memory system through a first dedicated channel formed by the first interface module and the second interface module when the master memory system is in a busy state based on performance of a second command operation corresponding to the master memory system. Klein discloses a memory system with a master memory controller and a slave memory controller wherein the master memory controller and the slave controller can operate in parallel by enabling the master controller to send operating instructions to the slave controller (see paragraph 36 of Klein). Thus, it would have been obvious at the time the application was filed to a person of ordinary skill in the art for the master memory system to transmit commands to the slave memory system when 
Regarding claim 6 and 15, the combination of Anderson, Niwa, and Klein renders obvious the data processing system and operating method wherein the slave memory system performs the first command operation in the slave memory system based on the first command and transmits a performance result of the first command operation to the master memory system through the first dedicated channel (see paragraph 37 of Klein).
Regarding claim 7 and 16, the combination of Anderson, Niwa, and Klein renders obvious the data processing system and operating method wherein the slave memory system stores first data corresponding to the first command operation in at least one of a second memory device of the slave memory system and a second memory of the second controller of the slave memory system (see paragraph 14 of Anderson and paragraph 41 of Anderson, write commands would cause data to be written to the memory).
Regarding claim 14, the combination of Anderson, Niwa, and Klein renders obvious the operating method wherein the transmitting of the respective commands to each of the respective memory systems includes transmitting a third command corresponding to the slave memory system to the slave memory system through the first dedicated channel (see paragraph 14 of Anderson, transmitting of commands would include a third command).
Claims 10, 19, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Niwa and Klein and further in view of US PGPub 2016/0086531 to Kwak et al. (“Kwak”).
Regarding claim 20, Anderson discloses a data processing system, comprising:
a host (see paragraphs 15 and 16 of Anderson, the master memory unit receives command over an I/O bus which would necessitate a host device from which the command are received);

a slave memory system with a second system interface (see paragraph 25 of Anderson); and
	a dedicated channel coupling the first system interface and the second system interface (see paragraph 25 of Anderson, interconnect bus 110),
wherein any one of the master memory system and the slave memory system performs an operation of the host based on a command of the host (see paragraph 24 and 25 of Anderson, commands from the host can be performed by either the master or slave memory system).
Anderson does not disclose the master memory system stores data stored in a first memory device of the master memory system in at least one of a second memory device of the slave memory system and a second memory of a second controller of the slave memory system through at least one of the plurality of dedicated channels. Niwa discloses a memory system wherein data stored on a master memory can be mirrored to a slave memory in order to perform crash investigation and system restoration (see paragraph 7 of Niwa). It would have been obvious at the time the application was filed to a person of ordinary skill in the art to implement the memory dump and mirroring of Niwa in the Anderson system in order to enable the system abnormality investigation.
Anderson does not disclose the slave memory system including a second host interface. Klein discloses a master/slave memory system wherein the slave memory system has its own host interface (see fig. 5 and paragraph 30 of Klein). It would have been obvious at the time the application as filed to a person of ordinary skill in the art for the slave memory device to have its own host interface in order to provide a redundant connection to the host and to increase data throughput by using multiple host interfaces (see paragraph 31 of Klein).
The references do not disclose the second memory system stores data stored in the second memory device in at least one of the first memory device of the master memory system and a first 
Regarding claims 10 and 19, the combination of references renders obvious the system and method of using the master and slave memories. The references do not disclose the second memory system stores data stored in the second memory device in at least one of the first memory device of the master memory system and a first memory of a first controller of the master memory system through the dedicated channel. Kwak discloses a system with master and slave memories mirroring each other wherein data in the slave memory can be restored to the master (see paragraph 91 of Kwak). It would have been obvious at the time the application was for the second memory system to store data in the first memory device in order to restore data mirrored in the slave memory to the master memory.
Allowable Subject Matter
Claims 8, 9, 11, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest checking meta data of the first data through the performance result of the first command operation and copying and rollbacking the first data from the slave memory system into the master memory system.
The prior art does not disclose or suggest dynamically determining the master memory system corresponding to at least one of capability and reliability for a command operation, a state of being coupled to the host, and an order of being coupled to the host among the memory systems.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D TSUI/               Primary Examiner, Art Unit 2132